  Case 16-02792         Doc 81     Filed 04/03/19 Entered 04/03/19 10:30:47              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-02792
         JOSEPH O OLADIJI

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/29/2016.

         2) The plan was confirmed on 05/31/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/27/2016, 12/20/2017, 12/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-02792       Doc 81        Filed 04/03/19 Entered 04/03/19 10:30:47                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $7,370.96
       Less amount refunded to debtor                             $51.57

NET RECEIPTS:                                                                                     $7,319.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,888.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $320.78
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,208.78

Attorney fees paid and disclosed by debtor:                  $112.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RECOVERY SERVICE         Unsecured          81.00           NA              NA            0.00       0.00
Afni, Inc.                       Unsecured         850.00           NA              NA            0.00       0.00
BLATT HASENMILLER LEIBSKER       Unsecured      1,244.03            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE        Unsecured           0.00           NA              NA            0.00       0.00
CITIBANK                         Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CALUMET CITY AMBULANC    Unsecured         505.00        505.45          505.45          16.58       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,644.05     10,055.90        10,055.90        399.66        0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,173.51        1,173.51          41.20       0.00
DEPENDON COLLECTION SE           Unsecured         148.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured         676.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured         740.00           NA              NA            0.00       0.00
FREEDMAN ANSELMO LINDBERG LL     Unsecured      1,685.09            NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         765.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         884.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      1,012.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         792.27        797.59          797.59          20.48       0.00
INTERNAL REVENUE SERVICE         Unsecured      9,771.55       5,200.88        5,200.88        194.65        0.00
INTERNAL REVENUE SERVICE         Priority       3,806.32           0.00            0.00           0.00       0.00
KEYNOTE CONSULTING               Unsecured      2,505.00            NA              NA            0.00       0.00
LJ ROSS ASSOCIATES IN            Unsecured         910.00           NA              NA            0.00       0.00
MATHEIN & ROSTOKER PC            Unsecured     12,800.00            NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured            NA       1,704.70        1,704.70          63.80       0.00
NICOR GAS                        Unsecured      1,300.00       1,099.95        1,099.95          30.85       0.00
OAK FOREST HOSPITAL              Unsecured         800.00           NA              NA            0.00       0.00
RMI MCSI                         Unsecured         250.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE         Unsecured         189.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured            NA     84,121.75        84,121.75      3,343.39        0.00
VILLAGE OF COUNTRY CLUB HILLS    Unsecured         200.00           NA              NA            0.00       0.00
VILLAGE OF MARKHAM               Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 16-02792         Doc 81      Filed 04/03/19 Entered 04/03/19 10:30:47                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $104,659.73          $4,110.61              $0.00


Disbursements:

         Expenses of Administration                             $3,208.78
         Disbursements to Creditors                             $4,110.61

TOTAL DISBURSEMENTS :                                                                        $7,319.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
